DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10941565. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 10941565 claims a method of controlling heat transfer within a structure comprising providing at least one module to serve as a ceiling and walls, having walls joined to form a vacuous sealed chamber substantially void of structure elements and drawing air out of the sealed chamber.  Claims 1-8 further encompass all of the same claimed method and module as in the presently pending claims 11-20.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11352784. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 11352784 claims a module useful in constructing an energy efficient durable building structure comprising a plurality of walls joined to form a vacuous sealed chamber substantially void of structural elements, materials and gaseous molecules as in claim 1 of the present application.  Additionally claims 2-8 of the presently pending application are encompassed by claims 1-8 of US patent 11352784 as noted in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,10-15,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FR2524039 (as submitted by applicant with translation).
Claim 1. FR2524039 discloses a module (2 and/or the entire building) useful in constructing an energy efficient, durable building structure, the module comprising a plurality of walls (each of the sides of the module as noted in the disclosure and figures), joined to form a vacuous, sealed chamber (5) substantially void of structural elements, materials and gaseous molecules (as noted throughout the disclosure of the translation as submitted by applicant).
Claim 7. The module of claim 1, further comprising a plurality of ribs (1 and/or 7 and/or 4) which extends a width of the module and is positioned on the exterior of at least one of the plurality of walls (as seen in the figure).
Claim 10. FR2524039 discloses a method of controlling heat transfer within a structure, the method comprising:
a. providing at least one module (3) to serve as at least a portion of the ceiling or walls of the structure, the module having a plurality of walls (each of the sides of the module forming the enclosure 5) joined to form a first vacuous sealed chamber (5as noted throughout the translation as submitted by applicant) substantially void of structural elements; and
b.  drawing air out of the vacuous, sealed chamber (via pump 8 as noted in the disclosure of the translation as submitted by applicant).
Claim 11. The method of claim 10, the module further having one or more ribs (7 and/or 1 and/or 4) affixed to or formed integral with an exterior surface of at least one of the plurality of walls (as noted in the figures and disclosure of the translation as submitted by applicant).
Claim 12. The method of claim 11, further comprising providing a vacuum apparatus (8) in communication with the first vacuous, sealed chamber, for creating and maintaining a vacuum within the module.
Claim 13. The method of claim 12, wherein the method further comprises monitoring the atmospheric pressure within the first vacuous, sealed chamber, and further operating the vacuum apparatus when the atmospheric pressure is above a pre-defined level (as noted throughout the disclosure where sensors monitor).
Claim 14. The method of claim 10, wherein the structure comprises a plurality of modules (as seen in the figures).
Claim 15. The method of claim 13, wherein the structure is supported on floor (1) support walls, which floor support walls further support a plurality of trusses to which a flooring may be secured (as noted int eh figures, where it is capable of the claimed intended use).
Claim 19. The method of claim 13, wherein the ends of at least two of the plurality of walls are affixed to a rectangular base (as noted int eh figures and disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3,4,6,16,17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2524039 (as submitted applicant with translation) in view of CA2454105.
Claims 2,16. FR2524039 discloses the module of claim 1,13 but does not expressly disclose that the module is arc-shaped to increase the strength of the module and reinforce the plurality of module walls against the stresses created by an internal vacuum.  However it is known in the art to have modules wherein at least two walls are arc-shaped and/or where each module segment is semi-arc shaped.  For example, CA2454105 discloses a building module having a plurality of walls (101,102 and/or 111,120) are arc shaped, or where the module is semi-arc shaped (as seen in figure 2 at 101,102,111,120).  At the time of the effective filing of the invention it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the module of FR2524039 to have walls that are arc-shaped or the module to be semi-arc shaped to achieve the predictable result of a module that will cushion impact resulting from external forces and block thermal conduction and provide shock resistance and to provide secure interconnection to adjacent modules in the building construction to create a strong and secure structure and  prevent undesired disassembly.
Claims 3,17. The module of claim 2,16 wherein the degree of curvature of at least some of the plurality of walls is the same (where 111 and 120 are the same).
Claim 4. The module of claim 2, wherein at least two of the arc-shaped plurality of walls are affixed to another wall of rectangular shape (as seen in figure 2 of CA2454105).
Claims 6,20. FR2524039 in view of CA2454105 disclose the module of claim 1, but do not expressly disclose that the depth of the chamber is at least 12 inches and a length of between about 8 – 14 ft or., and a width of between about 24 – 40 ft.  However, at the time the effective filing of the invention it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the depth of the chamber to be at least 12 inches to achieve the predictable result of a module that cushions against impact resulting from external forces and provide shock resistance, fire resistance, and heat and cold isolation effects.  Where it has been held that the changes in dimensions/proportions are obvious absent any unpredictable results (see MPEP 2144.04), in the instant case it would have been obvious for at least the reason of providing sufficient or desired thermal isolation or impact resistance.
Claim(s) 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2524039 (as submitted applicant with translation).
Claims  8. FR2524039 disclose the module of claim 7 above, but does not expressly disclose further comprising a roofing system including a plurality of flat bars secured to and between the ribs, and a plurality of roof slats, each roof slat having a plurality of machined brackets affixed along the length thereof, to receive and removably secure the roof slats to the flat bars. The Office takes Official Notice that it is common and well known in the art to having roofing systems including a plurality of flat bars (such as trusses) secured to and between ribs on the walls and a plurality of roof slats (where FR2524039 discloses roof slats 4) and affixed by machined brackets (such as joint plates, brackets, gussets, etc) to secure the roof slats to the flat bars (convention roof truss framing).  Accordingly, at the time of the effective filing of the invention it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the module of FR2524039 to have the claimed plurality of flat bars secured to the ribs and a plurality of roof slat affixed to them by a plurality of machined brackets as noted above, to achieve the predictable result of a secure and covered building structure by known and convention building materials and practices.
Claims 9. FR2524039 in view of CA2454105 disclose the module of claim 1, but do not expressly disclose that the module has a length of between about 8 – 14 ft or., and a width of between about 24 – 40 ft.  However, as seen in the figures and noted int eh disclosure, the module is a building.  It is well known in the art to have buildings with a length between 8-14ft and a width between 24-40ft.  Accordingly, at the time of the effective filing of the invention it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the dimensions of the building of FR2524039 to be the claimed dimensions to achieve the predictable result of a building suitable for a desired purpose, such as human habitation.  Additionally it is noted that it has been held that the changes in dimensions/proportions are obvious absent any unpredictable results (see MPEP 2144.04).
Claim(s) 5,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2524039 (as submitted applicant with translation) in view of Christensen et al (9371641).
Claim 5,18. FR2524039 discloses the module of claim 1,13 wherein the module comprises a pair of module segments (each module 2 segment 2 forming the entirety of the structure), and having a vacuous, sealed chamber (5 as noted throughout the disclosure), so that when conjoined to form the module (as noted in claim 2 above), the module also has a second vacuous, sealed chamber (the chamber above 102 and below 102), but does not disclose each module segment being semi-arc shaped.  It is known in the art to have building/shelter modules where the modules are arc-shaped and having a pair of module segments, each module segment being semi-arc shaped.  For example Christenson discloses  module (40) comprising a pair of module segments that are semi arc shaped.  At the time of the effective filing of the invention it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the module and module segments of FR2524039 to a pair of module segments that are semi-arc shaped so that so that when conjoined to form the module (as noted in claim 2 above), the module also has a second vacuous, sealed chamber (the chamber above 102 and below 102), to achieve the predictable result of a an arc-shaped building/shelter that it easily assembled and structurally stable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635